Case: 15-41504      Document: 00513557281         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41504
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OSCAR MATA-ALVAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-971-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Oscar Mata-Alvarez raises
an argument that is foreclosed by United States v. Rodriguez, 711 F.3d 541,
562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of sexual abuse of a minor does not require the age of
consent to be below 17 years old and does not include an age-differential
requirement. He also raises an argument that is foreclosed by United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41504   Document: 00513557281    Page: 2   Date Filed: 06/21/2016


                               No. 15-41504

v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014), which held that
the Texas offense of indecency with a child by contact satisfied the generic
definition of sexual abuse of a minor. Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                     2